Case 1:17-cv-02374-RRM-ST Document 105-5 Filed 04/30/21 Page 1 of 5 PageID #: 1105




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  CAPITAL 7 FUNDING,
                                                                       Docket No. 17-cv-2374
                            Plaintiff,

                            - against -                                DECLARATION IN SUPPORT
                                                                       OF MOTION FOR A DEFAULT
  WINGFIELD CAPITAL CORP., et al.,                                     JUDGMENT

  -----------------------------------------------------------------X

   DECLARATION OF FARID PEYSAKHOV IN SUPPORT OF PLAINTIFF’S MOTION
                      FOR A DEFAULT JUDGMENT

  I, Farid Peysakhov declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the following
  is true and correct:

      1. I am an owner, partner in, and operations manager of Plaintiff Capital 7 Funding (“Capital

          7”) and submit this declaration under the penalty of perjury in support of Plaintiff’s motion

          for a default judgment against Wingfield Capital Corporation (“Wingfield”), Burgis

          Sethna, a/k/a Seth Burgess (“Sethna”), Heath Wagenheim (“Wagenheim”), Joseph Rabito

          (“Rabito”), and Damina Laljie, a/k/a Damian Laltie (“Laljie”). I submit this declaration in

          support of Capital 7’s opposition to Defendants’ motions to vacate their certificates of

          default. I also submit this declaration to set forth the amounts paid by Plaintiff to

          Defendants and the damages alleged in the Second Amended Complaint (“Complaint”) as

          the result of Defendants’ fraudulent acts and scheme.

      2. I have been an owner, partner in, and operations of Capital 7 since its inception. I have

          overseen the day-to-day operations and the finances of Capital 7 since its inception. I have

          had full access to Capital 7’s banking and financial records and overseen the creation of

          financial reports for Capital 7 since its inception. During the time period covered by the

          Complaint, from September of 2015 through January of 2017, I reviewed and, based on
Case 1:17-cv-02374-RRM-ST Document 105-5 Filed 04/30/21 Page 2 of 5 PageID #: 1106




        Defendants’ misrepresentations, authorized the payments Plaintiff made to Defendants.

        During this time period I also reviewed the payments Capital 7 received from Defendants

        and 3 Leaf Capital, LLC (“3 Leaf”) to reimburse Capital 7. During this time period I also

        oversaw the creation of business records relating to the business Capital 7 had with 3 Leaf

        and Defendants. During this time period I also communicated with Defendants, their

        associates and employees regarding the busines of 3 Leaf.

     3. I have reviewed the Complaint and attest to the truth of the facts set forth therein.

     4. Laljie is a managing member of Wingfield, as reflected in the operating agreement between

        Wingfield and Capital 7 attached to the Bowers declaration as Exhibit 1.

     5. While 3 Leaf was in ostensible operation between September of 2016 through September

        of 2016, I communicated with Defendants Laljie and Rabito many times regarding the

        business of 3 Leaf, including discussion of its financial status, the amount of purchases it

        made, and the purported payments made by 3 Leaf’s purported clients.

     6. Rabito appeared to act as 3 Leaf’s chief financial officer and appeared to demonstrate

        extensive knowledge about 3 Leaf’s finances.

     7. Laljie appeared to act as 3 Leaf’s chief operating officer and appeared to demonstrate

        knowledge about 3 Leaf’s operations, including its agreements with its customers, the

        status of payments made by those customers, and 3 Leaf’s finances.

     8. As set forth in the Complaint, Defendants Rabito, Laljie, and Wagenheim concealed

        Sethna’s activities, falsified records to conceal the scheme from me, among others,

        provided me with falsified expense reports that inflated the day-to-day costs of running 3

        Leaf to conceal siphoned money, and misrepresented the amounts recouped from 3

        Leaf’s supposed customers.
Case 1:17-cv-02374-RRM-ST Document 105-5 Filed 04/30/21 Page 3 of 5 PageID #: 1107




     9. Laljie and Rabito also repeatedly attended meetings with me and other representatives of

        Plaintiff in which they bolstered Sethna’s false assurances that 3 Leaf’s business was

        operating smoothly.

     10. Laljie and Rabito were in this way central to Defendants’ scheme to defraud Capital 7.

     11. In anticipation of the application for default judgment, I have reviewed Capital 7’s financial

        and business records created in the ordinary course of Capital 7’s business, including the

        operating agreement between Plaintiff and Defendants regarding 3 Leaf, supposed

        agreements between 3 Leaf and its customers for the sale of future receivables to Plaintiff

        and a summary statement created contemporaneously that tracked the payments made to

        Defendants for each deal with a 3 Leaf customer, including the initial amounts intended to

        purchase the customers’ receivables, the amount of receivables purchased that the customer

        and Defendants would repay to Plaintiff, the independent sales organization (“ISO”) fees

        Defendants claimed to pay third parties, the payments received by Capital 7 from

        Defendants and 3 Leaf, and the amounts that remained to be collected. The summary

        statement was created under my supervision based on agreements for the sale of receivables

        signed by 3 Leaf’s customers, bank records from Capital 7’s accounts, and

        contemporaneous financial records. Exhibit 2 attached to the Bowers Declaration is a

        spreadsheet prepared by counsel containing information extracted from the summary

        statement, the underlying financial records, and agreements for the sale of receivables

        between 3 Leaf and its customers. I compared Exhibit 2 to the summary statement and

        confirmed that the information in it is correct and accurate.

     12. Based upon my review of the above-mentioned documents, I have determined that Plaintiff

        paid Defendants a total of $2,539,299.00 for the purposes of funding the purchase of
Case 1:17-cv-02374-RRM-ST Document 105-5 Filed 04/30/21 Page 4 of 5 PageID #: 1108




         receivables from entities Defendants presented as 3 Leaf’s customers as a result of the

         fraudulent scheme perpetrated by Defendants and described in the Complaint. Based on

         my review of the same documents, I have determined that Plaintiff has paid a total of

         $253,920.00 to Defendants for ISO fees Defendants claimed were necessary to facilitate

         the purchase of receivables from entities Defendants presented as 3 Leaf’s customers.

         Based on my review of the same documents, I have determined that 3 Leaf and the

         Defendants have repaid $1,619,881.00 to Plaintiff.

     13. Based on my review of the same documents, I have determined that Capital 7 expected a

         total of $3,517,234.00 from Defendants and 3 Leaf’s purported customers. Capital 7 based

         this expectation on Defendants’ promises, assurances, and the        purported agreements

         between 3 Leaf and its purported customers. Based on my review of the same documents,

         $1,897,353.00 of that amount remains unpaid to Capital 7.

     14. Had I, Capital 7 or its employees or principals known that Defendants both intended to use

         and actually used 3 Leaf and the entities Defendants presented as 3 Leaf’s customers to

         siphon money from Plaintiff, Capital 7 would not have made any payments to Defendants.

         Had I, Capital 7, or any of its employees or principals known that Defendants had

         fabricated customers, Capital 7 would not have made any payments to Defendants.

     15. I declare under the penalty of perjury that the foregoing is true and correct to the best of

         my knowledge, information, and belief, and that the amounts herein are accurate and owed

         to the Plaintiff.


  WHEREFORE, it is respectfully requested that the Court grant Plaintiff’s application for a default

  judgment.
Case 1:17-cv-02374-RRM-ST Document 105-5 Filed 04/30/21 Page 5 of 5 PageID #: 1109
